Citation Nr: 0706143	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  06-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the decision to sever service connection for the 
cause of the veteran's death was based upon clear and 
unmistakable evidence.


REPRESENTATION

Appellant represented by:	Susan V. Wallace, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
over 20 years of active service, including from December 1969 
to June 1972.  The veteran died in February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2007, the appellant 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

By correspondence dated January 18, 2007, the Board notified 
the appellant that her motion to advance this case on the 
docket had been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The United 
States Court of Appeals for Veterans Claims (herein after 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  The Board notes, however, that such 
notices are apparently  not required in an appeal challenging 
a determination to sever service connection.

VA regulations provide, generally, that service connection 
will be severed only where evidence establishes that the 
determination establishing service connection was clearly and 
unmistakably erroneous.  The burden of proof is upon the 
Government.  A change in diagnosis may be accepted as a basis 
for severance action if the examining physician certifies 
that, in light of all accumulated evidence, the diagnosis on 
which service connection was predicated was clearly erroneous  
38 C.F.R. § 3.105(d) (2006).

In this case, a review of the record shows the RO severed 
service connection for the cause of the veteran's death based 
upon a June 2002 VA medical opinion that it was less likely 
than not that the veteran's prostate cancer caused or 
contributed to his colon cancer or demise.  The Board finds, 
however, that the regulations for severance of service 
connection require a certified determination by a physician 
that a finding that the veteran's prostate cancer caused or 
contributed to his colon cancer or demise was "clearly 
erroneous."  This is a higher standard of proof than the 
less likely than not standard provided by the June 2002 
examiner.  Although the March 2002 rating decision 
establishing service connection for the veteran's cause of 
death found there was no way to distinguish which cancer 
affliction was the underlying cause of the veteran's death, 
the June 2002 examiner found the metastatic spread of 
adenocarcinoma of the colon was the cause of the veteran's 
death.  Therefore, the Board finds further medical evaluation 
is required prior to appellate review.

In addition, appropriate action should be taken to ensure 
compliance with the appellant's request for medical records 
from the VA Connecticut Health Care System under the Freedom 
of Information Act.  The appellant and her attorney should be 
notified of any action taken upon her request and provided 
the requisite period of time to submit additional pertinent 
evidence in support of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
ensure VA compliance with the appellant's 
request for VA medical records from the 
VA Connecticut Health Care System under 
the Freedom of Information Act.  The 
appellant and her attorney should be 
notified of any action taken upon her 
request and provided the requisite period 
of time to submit additional pertinent 
evidence in support of the appeal.

2.  The veteran's claims file should be 
reviewed by physician with an expertise 
in oncology for an opinion certifying 
that a finding that the veteran's 
prostate cancer caused or contributed to 
his colon cancer or demise was correct or 
was clearly erroneous.  A notation as to 
the physician's expertise in this field 
should be included in the report.  
Opinions should be provided based review 
of the medical evidence of record and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


